Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered July 29, 2004, convicting defendant, after a jury trial, of enterprise corruption and conspiracy in the fourth degree, and sentencing him to an aggregate term of l⅔ to 5 years, unanimously affirmed.
Viewed as a whole, the nonaccomplice evidence met the corroboration requirements of CPL 60.22 (see People v Besser, 96 NY2d 136 [2001]; People v Dory, 59 NY2d 121, 128-129 [1983]; People v McAndris, 300 AD2d 1 [2002], Iv denied 99 NY2d 630 [2003]). The corroborative evidence included phone records and receipts that were rendered highly probative by their close proximity in time to significant events. Police observations provided additional corroboration.
Defendant’s remaining contention is unpreserved (People v George, 67 NY2d 817, 819 [1986]), and we decline to review it in the interest of justice. Were we to reach this claim, we would find no basis for reversal. Concur—Andrias, J.P, Sullivan, Williams, Gonzalez and Catterson, JJ.